Case 1:19-cv-06994-FB-JO Document 29 Filed 03/16/20 Page 1 of 1 PageID #: 125




UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF NEW YORK
 AKF, INC. D/B/A FUNDKITE,

                               Plaintiff,

                -against-
                                                     Civil Action No..1:19-CV-06994-FB-JO
 CREATIVE FIBERGLASS, LLC, A
 SHOWROOM SHINE DETAILING SHOP
 LLC, AND ROBERT ALAN COLOMBO, SR.,

                               Defendants.


                         PROPOSED CERTIFICATE OF DEFAULT

       I, DOUGLAS C. PALMER, Clerk of the Court of the United States District Court for

the Eastern District of New York, do hereby certify that the Defendant A SHOWROOM SHINE

DETAILING SHOP LLC, has failed to Respond to or Answer the Complaint, or otherwise

appear in this action. A certificate of default is hereby entered against the named Defendant,

pursuant to Fed. R. Civ. P. 55(a).

Dated: Brooklyn, New York

          March 16
       _________________, 2020

                                      DOUGLAS C. PALMER, Clerk of Court



                                           /s/Jalitza Poveda
                                      By: _____________________________
                                          Deputy Clerk
